FILED
                                                                          17-0400
                                                                          12/20/2017 1:23 PM
                                                                          tex-21407597
                                                                          SUPREME COURT OF TEXAS
                                                                          BLAKE A. HAWTHORNE, CLERK


                                      No. 17-0400

    The Supreme Court of Texas
                           STATE FARM LLOYDS
                                        Petitioner / Cross-Respondent
                                         v.
                                 DENNIS WEBB
                                                  Respondent / Cross-Petitioner


                             On Petition for Review from the
                        Ninth Court of Appeals—Beaumont, Texas
                                 No. 09-15-00408-CV




               JOINT MOTION FOR EXTENSION OF TIME
           TO FILE REPLIES TO THE PETITIONS FOR REVIEW

      Petitioner State Farm Lloyds and Cross-Petitioner Dennis Webb file this Joint

Motion for Extension of Time to file replies to the responses to the Petitions for

Review filed by the parties pursuant to Texas Rule of Appellate Procedure 10.5(b),

and respectfully states as follows:

      1.     This is the first request for an extension of time to file replies to the

petitions for review in this case.
      2.     The current deadline for State Farm Lloyds to file its motion is

January 4, 2018.

      3.     The current deadline for Webb to file his motion is also January 4, 2018.

      4.     The parties have agreed to request an extension of the deadline to file

their motions until and including Monday, February 5, 2018. The extension is

needed to accommodate counsel for both parties, who have numerous preexisting

family obligations associated with the Christmas and New Year’s holidays. The

relief sought by this motion is so that justice may be done, and is not sought solely

for delay or any other improper purpose.

                                     PRAYER

      WHEREFORE, Petitioner State Farm Lloyds and Cross-Petitioner Dennis

Webb respectfully request the Court extend the response deadline until and including

February 5, 2018.




                                           2
Dated: December 20, 2017              Respectfully submitted,

By:   /s/ J. Hampton Skelton          By:   /s/ Gregory F. Cox (with permission)
      J. Hampton Skelton                    Gregory F. Cox
      State Bar No. 18457700                State Bar No. 00793561
      hskelton@skeltonwoody.com             Brandon Kinard
      Edward F. Kaye                        State Bar No. 24079744
      State Bar No. 24012942                THE MOSTYN LAW FIRM
      ekaye@skeltonwoody.com                6280 Delaware Street
      Eva C. Ramos                          Beaumont, Texas 77706
      State Bar No. 20143100                Tel: (409) 832-2777
      eramos@skeltonwoody.com               Fax: (409) 832-2703
      SKELTON & WOODY
      248 Addie Roy                         COUNSEL FOR
      Building B, Suite 302                 DENNIS WEBB
      Austin, Texas 78746-4100
      Tel: (512) 651-7000
      Fax: (512) 651-7001

      COUNSEL FOR
      STATE FARM LLOYDS




                                  3
                       CERTIFICATE OF CONFERENCE

        I hereby certify that counsel for State Farm Lloyds conferred with counsel for
Dennis Webb concerning the merits of this Joint Motion for Extension of Time to
File Replies to the Petitions for Review. All parties are in agreement concerning the
relief sought herein.

                                              /s/ J. Hampton Skelton
                                              J. Hampton Skelton



                          CERTIFICATE OF SERVICE

       I hereby certify that on December 20, 2017, counsel of record listed below
was served with a copy of the foregoing document via facsimile. I further certify
that on the same date, I electronically filed the foregoing with the Clerk of the Court
using the CM/ECF system, which may send notification of such filing to counsel of
record:

Mr. Gregory F. Cox                            Via facsimile (409) 832-2703
Mr. Brandon Kinard
THE MOSTYN LAW FIRM
6280 Delaware Street
Beaumont, Texas 77706

                                              /s/ J. Hampton Skelton
                                              J. Hampton Skelton




                                          4